DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07-March-2022 has been entered.
Response to Amendment
The Amendments filed 07-March-2022 has been entered. Claims 1, 3, 4, 7, 8, 9, 13, 17, 18, 20 have been amended, and claim 1-20 are currently pending. The claim objections directed to claims 9 and 18 are withdrawn in view of amendments.
Response to Arguments
Applicant’s arguments, see Remarks pp. 10-17, filed 07-March-2022, with respect to the 35 U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Deng et al. (Pub. No. US 2020/0034882 A1, hereinafter “Deng”, note Provisional Application No. 62/703820 for Deng was filed 7/26/2018).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1, 2, 4, 7, 8, 10, 11, 13, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kharitonov et al. (Pub. No. US 2018/0349258 A1, hereinafter “Kharitonov”) in view of Deng.
Regarding claim 1, Kharitonov teaches:
generatinq treatment assignments comprisinq an assignment of users to a treatment group and an assignment of users to a control group (Kharitonov – in Fig. 3, 302, a set of data including a first plurality of feature vectors and a second plurality of feature vectors, the first plurality of feature vectors being associated with user interactions of a first plurality of users with the control version of the computer-implemented service during a first time period, and the second plurality of feature vectors being associated with user interactions of a second plurality of users with the treatment version of the computer-implemented service during the first time period [0136].)
performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics (Kharitonov – in Fig. 3, 302, the analytics server may receive a set of 
while monitoring the responses of the users of the control group to the control variant, obtaining control group service-level metrics
aggregating the treatment group service-level metrics by user identifiers of multiple users of the treatment group; aggregating the control group service-level metrics by user identifiers of multiple users of the control group (Kharitonov – in Fig. 3, 304, the analytics server may acquire a first control metric parameter for the first plurality of feature vectors and a first treatment metric parameter for the second plurality of feature vectors, a combination of the first control metric parameter and the first treatment metric parameter being at least partially indicative of a direction of a change in user interactions between the control version A and the treatment version B of the first service [0140-0141]. Examiner interprets that the feature vectors are aggregated by group (see [0136], where the first plurality of feature vectors is associated with the first plurality of users and [0137], where the first and second plurality of feature vectors are associated with a control group and treatment group respectively).
performing a second part of the A/B test using a first grouping of the aggregated treatment group service-level metrics and a second grouping of the aggregated control group service-level metrics for the control group (Kharitonov – in Fig. 3, 306, a second control metric parameter (i.e. second part) for the first plurality of feature vectors and a second treatment metric parameter for the second plurality of feature vectors is acquired, a combination of the second control metric parameter and the second treatment metric 
determining a treatment effect of the treatment variant on the first grouping of the treatment group service-level metrics during the second part of the A/B test; determining a control effect of the control variant on the second grouping of the control group service-level metrics during the second part of the A/B test; and outputting a result that reflects a comparison of the treatment effect to the control effect (Kharitonov – in Fig. 3, 308, a combined control metric parameter and a combined treatment metric parameter is generated. The combined metric parameter may then be used as a new metric to measure user interaction on a new control version and treatment version of a computer-implemented service, the combined metric parameter having directionality and sensitivity, thus allowing to detect the magnitude and the direction of the change in the user interactions between the control version A and the treatment version B [0147-0149].)
Kharitonov does not appear to teach:
generated by at least one computing device involved in providing the treatment variant to the users of the treatment group
generated by at least one computing device involved in providing the control variant to the users of the control group

generated by at least one computing device involved in providing the treatment variant to the users of the treatment group (Deng – Fig. 4, 403, discloses determining an experiment result based on the control group exposure data, the treatment group exposure data, and the metric data [0120]. The term “experimental result” refers to one or more items of digital content generated by a group-based communication server for presenting analytical results of a dynamic group-level variant testing experiment to a client device associated with a user or a service developer initiating the experiment. The experiment result may include analytical results generated based on metric data, the control group exposure data, and the treatment group exposure data collected during the experiment period. The experiment results may comprise a participation rate, an action total value, an action mean value, or a latency distribution, that are provided to the user or the service developer to determine whether the new feature tested should be incorporated in its existing product or service [0065]. The term “latency distribution” refers to a figure programmatically generated based on probability density functions or cumulative distribution functions of latency distribution for the control group or the treatment group. The latency distribution indicates latency time in operating the control feature associated with the control group and the new feature associated with the treatment group 
generated by at least one computing device involved in providing the control variant to the users of the control group (Deng – Fig. 4, 403, discloses determining an experiment result based on the control group exposure data, the treatment group exposure data, and the metric data [0120]. The term “experimental result” refers to one or more items of digital content generated by a group-based communication server for presenting analytical results of a dynamic group-level variant testing experiment to a client device associated with a user or a service developer initiating the experiment. The experiment result may include analytical results generated based on metric data, the control group exposure data, and the treatment group exposure data collected during the experiment period. The experiment results may comprise a participation rate, an action total value, an action mean value, or a latency distribution, that are provided to the user or the service developer to determine whether the new feature tested should be incorporated in its existing product or service [0065]. The term “latency distribution” refers to a figure programmatically generated based on probability density functions or cumulative distribution functions of latency distribution for the control group or the treatment group. The latency distribution indicates latency time in operating the control feature associated with the control group and the new feature associated with the treatment group 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov and Deng before them, to modify the system of Kharitonov of generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group, performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics, while monitoring the responses of the users of the control group to the control variant, obtaining control group service-level metrics, aggregating the treatment group service-level metrics by user identifiers of multiple users of the treatment group, aggregating the control group service-level metrics by user identifiers of multiple users of the control group, performing a second part of the A/B test using a first grouping of the aggregated treatment group service-level metrics and a second grouping of the aggregated control group service-level metrics for the control group, determining a treatment effect of the treatment variant on the first grouping of the treatment group service-level metrics during the second part of the A/B test, determining a control effect of the control variant on the second grouping of the control group service-level metrics during the second part of the A/B test, and outputting a result that reflects a comparison of the treatment effect to the control effect with the teachings of Deng of generated by at 
Claim 13 and 20 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Kharitonov teaches:
managing subsequent execution of the A/B test based on the result (Kharitonov – in Fig. 3, 308, a combined control metric parameter and a combined treatment metric parameter is generated [0147]. The combined metric parameter may then be used as a new metric to measure user interaction on a new control version and treatment version of a computer-implemented service, the combined metric parameter having directionality and sensitivity, thus allowing to detect the magnitude and the direction of the change in the user interactions between the control version A and the treatment version B [0149].)   
Claim 14 corresponds to claim 2 and is rejected accordingly.
Regarding claim 4, Kharitonov teaches:
performing additional aggregation of the treatment group service-level metrics by the treatment assignments to produce the first and second groupings of the aggregated treatment group service-level metrics (Kharitonov – the combined metric parameter may then be used as a new metric to measure user 
Regarding claim 7, Kharitonov teaches:
wherein an additional aggregation of the service-level metrics is performed over a pre-specified period (Kharitonov – the experimental period of time to render a control version and a treatment version may last for a predetermined number of days [0071].)  
Regarding claim 8, Kharitonov teaches:
further comprising: obtaining tracking events for service calls made during the A/B test; and aggregating the service-level metrics in the tracking events by the user identifiers in the tracking events (Kharitonov – generally, the analytics service may track events that occur while the user is interacting with the page. The analytics service may then generate metric parameters from the tracked user interactions. Metric parameters may refer to a numerical value associated with a user interaction on a version of the service [0076].)
Claim 17 corresponds to claim 8 and is rejected accordingly.
Regarding claim 10, Kharitonov does not appear to teach:
wherein the service-level metrics comprise at least one of: a latency; an error count; a number of inbound requests to a service; and a number of outbound requests from the service
However, Deng teaches:
wherein the service-level metrics comprise at least one of: a latency; an error count; a number of inbound requests to a service; and a number of outbound requests from the service (Deng – Fig. 4, 403, discloses determining an experiment result based on the control group exposure data, the treatment group exposure data, and the metric data [0120]. The term “experimental result” refers to one or more items of digital content generated by a group-based communication server for presenting analytical results of a dynamic group-level variant testing experiment to a client device associated with a user or a service developer initiating the experiment. The experiment result may include analytical results generated based on metric data, the control group exposure data, and the treatment group exposure data collected during the experiment period. The experiment results may comprise a participation rate, an action total value, an action mean value, or a latency distribution, that are provided to the user or the service developer to determine whether the new feature tested should be incorporated in its existing product or service [0065]. The term “latency distribution” refers to a figure programmatically generated based on probability density functions or cumulative distribution functions of latency distribution for the control group or the treatment group. The latency distribution indicates latency time in operating the control feature associated with the control group and the new feature associated with the treatment group 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov and Deng before them, to modify the system of Kharitonov and Deng of generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group, performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics generated by at least one computing device involved in providing the treatment variant to the users of the treatment group, while monitoring the responses of the users of the control group to the control variant, obtaining control group service-level metrics generated by at least one computing device involved in providing the control variant to the users of the control group, aggregating the treatment group service-level metrics by user identifiers of multiple users of the treatment group, aggregating the control group service-level metrics by user identifiers of multiple users of the control group, performing a second part of the A/B test using a first grouping of the aggregated treatment group service-level metrics and a second grouping of the aggregated control group service-level metrics for the control group, determining a treatment effect of the treatment variant on the first grouping of the treatment group service-level metrics during the second part of the A/B test, determining a control effect of the control variant on 
Claim 19 corresponds to claim 10 and is rejected accordingly.
Regarding claim 11, Kharitonov does not appear to teach:
wherein the latency is at least one of: a total latency; and an average latency
However, Deng teaches:
wherein the latency is at least one of: a total latency; and an average latency (Deng – Fig. 4, 403, discloses determining an experiment result based on the control group exposure data, the treatment group exposure data, and the metric data [0120]. The term “experimental result” refers to one or more items of digital content generated by a group-based communication server for presenting analytical results of a dynamic group-level variant testing experiment to a client device associated with a user or a service developer initiating the experiment. The experiment result may include analytical results generated based on metric data, the control group exposure data, and the treatment group exposure data collected during the experiment period. The experiment results may comprise a a latency distribution, that are provided to the user or the service developer to determine whether the new feature tested should be incorporated in its existing product or service [0065]. The term “latency distribution” refers to a figure programmatically generated based on probability density functions or cumulative distribution functions of latency distribution for the control group or the treatment group. The latency distribution indicates latency time in operating the control feature associated with the control group and the new feature associated with the treatment group [0069] (also see [0061-0065, 00116] of Provisional Application of Deng 62/703820, filed 7/26/2018, for support).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov and Deng before them, to modify the system of Kharitonov and Deng of generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group, performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics generated by at least one computing device involved in providing the treatment variant to the users of the treatment group, while monitoring the responses of the users of the control group to the control variant, obtaining control 
Regarding claim 15, Kharitonov teaches:
perform additional aggregation of the service-level metrics by the treatment assignments to produce the first and second groupings of the aggregated service-level metrics (Kharitonov – the combined metric parameter may then be used as a new metric to   
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kharitonov in view of Deng further in view of Zavesky et al. (Pub. No. US 2019/0199599 A1, hereinafter “Zavesky”).
Regarding claim 3, Kharitonov teaches
service level metrics (Kharitonov – in Fig. 3, 302, the analytics server may receive a set of data, the set of data including a first plurality of feature vectors and a second plurality of feature vectors, the first plurality of feature vectors being associated with user interactions of a first plurality of users with the control version A of the first service during a first time period (i.e. first part), and the second plurality of feature vectors being associated with user interactions of a second plurality of users with the treatment version B of the first service during the first time period (i.e. first part) [0137]. Examiner interprets that receiving the second plurality of feature vectors associated with the treatment version B disclose obtaining treatment group service-level metrics.)
Kharitonov modified by Deng does not appear to teach:
wherein managing subsequent execution of the A/B test comprises at least one of: identifying a root cause of a difference between the treatment group [service-level] metrics and the control group service-level] metrics; and generating output to continue or discontinue the A/B test based on the root cause

wherein managing subsequent execution of the A/B test comprises at least one of: identifying a root cause of a difference between the treatment group [service-level] metrics and the control group service-level] metrics; and generating output to continue or discontinue the A/B test based on the root cause (Zavesky – the guided network management system can provide a GUI that presented estimated implications and allows operators to conduct detailed root-cause analysis of network events [0020]. The A/B testing can continue until the A/B testing module is satisfied with the shadow network configuration [0039].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov, Deng and Zavesky before them, to modify the system of Kharitonov and Deng of generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group, performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics generated by at least one computing device involved in providing the treatment variant to the users of the treatment group, while monitoring the responses of the users of the control group to the control variant, obtaining control group service-level metrics generated by at least one computing device involved in 
Regarding claim 12, Kharitonov teaches:
service level metrics (Kharitonov – in Fig. 3, 302, the analytics server may receive a set of data, the set of data including a first plurality of feature vectors and a second plurality of feature vectors, the first plurality of feature vectors being associated with user interactions of a first plurality of users with the control version A of the 
Kharitonov modified by Deng does not appear to teach:
wherein the result of the A/B test comprises at least one of: a difference in the [service-level] metrics between the treatment group and the control group; a confidence interval associated with the difference; and a statistical significance of the difference
However, Zavesky teaches:
wherein the result of the A/B test comprises at least one of: a difference in the [service-level] metrics between the treatment group and the control group; a confidence interval associated with the difference; and a statistical significance of the difference (Zavesky - the A/B testing can continue until the A/B testing module is satisfied with the shadow network configuration [0039].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov, Deng and Zavesky before them, to modify the system of Kharitonov and Deng of generating treatment assignments comprising an assignment of users .
Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kharitonov in view Deng further in view of Xu et al. (Pub. No. US 2016/0253311 A1, hereinafter “Xu”).
Regarding claim 5, Kharitonov teaches:
service level metrics (Kharitonov – in Fig. 3, 302, the analytics server may receive a set of data, the set of data including a first plurality of feature vectors and a second plurality of feature vectors, the first plurality of feature vectors being associated with user interactions of a first plurality of users with the control version A of the first service during a first time period (i.e. first part), and the second plurality of feature vectors being associated with user interactions of a second plurality of users with the treatment version B of the first service during the first time period (i.e. first part) [0137]. Examiner interprets that receiving the second plurality of feature vectors associated with the treatment version B disclose obtaining treatment group service-level metrics.)
Kharitonov modified by Deng does not appear to teach:
wherein the first and second groupings of the [service-level] metrics comprise: a first value of a [service-level] metric that is summed for all users in the treatment group; a first squared value of the service-level metric that is summed for all users in the treatment group; a second value of the [service-level] metric that is summed for all users in the 
However, Xu teaches:
wherein the first and second groupings of the [service-level] metrics comprise: a first value of a [service-level] metric that is summed for all users in the treatment group; a first squared value of the service-level metric that is summed for all users in the treatment group; a second value of the [service-level] metric that is summed for all users in the control group and a second squared value of the [service-level] metric that is summed for all users in the control group (Xu – see Pearson’ Chi-squared test [0066].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov, Deng and Xu before them, to modify the system of Kharitonov and Deng of generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group, performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics generated by at least one computing device involved in providing the treatment variant to the users of the treatment group, while monitoring the responses of the users of the control group to the control variant, obtaining control 
Regarding claim 6, Kharitonov teaches:
service level metrics (Kharitonov – in Fig. 3, 302, the analytics server may receive a set of data, the set of data including a first plurality of feature vectors and a second plurality of feature vectors, the first plurality of feature vectors being associated with user interactions of a first plurality of users with the control version A of the first service during a first time period (i.e. first part), and the second plurality of feature vectors being associated with user interactions of a second plurality of users with the treatment version B of the first service during the first time period (i.e. first part) [0137]. Examiner interprets that receiving the second plurality of feature vectors associated with the treatment version B disclose obtaining treatment group service-level metrics.)
Kharitonov modified by Deng does not appear to teach:
wherein the first and second groupings of the [service-level] metrics further comprise: a first average value of the [service-level] metric that is obtained by dividing the first value by a first number of users in the treatment group; and a second average value of the [service-level] metric that is obtained by dividing the second value by a second number of users in the control group
However, Xu teaches:
wherein the first and second groupings of the [service-level] metrics further comprise: a first average value of the [service-level] metric that is obtained by dividing the first value by a first number of users in the treatment group; and a second average value of the [service-level] metric that is obtained by dividing the second value by a second number of users in the control group (Xu – the A/B testing system is configured to compute a Site-wide Impact value, defined as the percentage delta between two scenarios: one with treatment applied to only targeted users and control to the rest, the other with control applied to all [0034]. Also see [0048], with sitewide delta % and sitewide absolute.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov, Deng and Xu before them, to modify the system of Kharitonov, Deng and Xu of generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group, performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics generated by at least one computing device involved in providing the treatment variant to the users of the treatment group, while monitoring the responses of the users of the control group to the control variant, obtaining control group service-level metrics generated by at least one computing device involved in providing the control variant to the users of the control group, aggregating the treatment group service-level metrics by user identifiers of multiple users of the treatment group, aggregating the control group service-level metrics by user identifiers of multiple users of the control group, performing a second part of the 
Claim 16 corresponds to claims 5 and 6 is rejected accordingly.
s 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kharitonov in view Deng further in view of Tang et al. (Pub. No. US 2019/0236687 A1, hereinafter “Tang”).
Regarding claim 9, Kharitonov teaches:
service level metrics (Kharitonov – in Fig. 3, 302, the analytics server may receive a set of data, the set of data including a first plurality of feature vectors and a second plurality of feature vectors, the first plurality of feature vectors being associated with user interactions of a first plurality of users with the control version A of the first service during a first time period (i.e. first part), and the second plurality of feature vectors being associated with user interactions of a second plurality of users with the treatment version B of the first service during the first time period (i.e. first part) [0137]. Examiner interprets that receiving the second plurality of feature vectors associated with the treatment version B disclose obtaining treatment group service-level metrics.)
Kharitonov modified by Deng does not appear to teach:
further comprising: joining, based on the user identifiers, the [service-level] metrics with a test key for the A/B test and the treatment assignments in additional tracking events for the A/B test
However, Tang teaches:
further comprising: joining, based on the user identifiers, the [service-level] metrics with a test key for the A/B test and the treatment assignments in additional tracking events for the A/B test (Tang – the query system receives an input identifying a variable (or key) that is included in a record when the user system performs a specific interaction with the network access system. The key can correspond to a variable value contained in a record, such as any suitable variable, string, block, etc. contained within a record [0054, also see 0035 where the A/B testing system is configured to implement one or more experiments and designed to assess one or more metric with respect to a variant element].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kharitonov, Deng and Tang before them, to modify the system of Kharitonov and Deng of generating treatment assignments comprising an assignment of users to a treatment group and an assignment of users to a control group, performing a first part of an A/B test by (i) monitoring responses of the users of the treatment group to a treatment variant and (ii) monitoring responses of the users of the control group to a control variant; while monitoring the responses of the users of the treatment group to the treatment variant, obtaining treatment group service-level metrics generated by at least one computing device involved in providing the treatment variant to the users of the treatment group, while monitoring the responses of the users of the control group to the control variant, obtaining control group service-level metrics generated by at least one computing device involved in providing the control variant to the users of the control group, aggregating the treatment group service-level metrics by user identifiers of multiple users of the treatment group, aggregating the control group service-level metrics by user 
Claim 18 corresponds to claim 9 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166